office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gtarmstrong posts-129684-11 uilc date november to daisy d batman appeals officer international specialist from ashton p trice chief branch procedure administration cc pa subject divisibility of the penalty under sec_6677 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the penalty imposed by sec_6677 for failure_to_file information with respect to foreign trusts is a divisible_tax such that a taxpayer would need to pay only a portion of the penalty to meet the full_payment_rule established by 362_us_145 conclusions a penalty assessment pursuant to sec_6677 is not a divisible_tax within the meaning of 362_us_145 a taxpayer must pay the full amount of the penalty to challenge the entire penalty assessment under sec_6677 for a particular year notwithstanding that requirement a taxpayer may pay that portion of the penalty assessment that relates to a separate filing requirement if the taxpayer wants to contest only that portion of the penalty the taxpayer could not however challenge the merits of the remaining portions of the assessment absent prior payment of the remaining portions posts-129684-11 background under sec_6048 the service generally requires annual information reporting by u s persons with respect to contributions to ownership of and distributions from a foreign_trust sec_6677 generally imposes penalties on persons who fail to comply with sec_6048 you asked whether an assessment of a penalty under sec_6677 for a failure to comply with sec_6048 is a divisible_tax normally a taxpayer must pay the full amount of the tax at issue to provide a refund court jurisdiction over the taxpayer’s liability the full_payment_rule a divisible_tax is one for which the taxpayer need only pay a divisible portion prior to bringing a suit_for_refund law and analysi sec_1 sec_6048 sec_6048 contains three distinct and separate reporting obligations first under sec_6048 a responsible_party must inform the service of each occasion upon which a u_s_person creates a foreign_trust transfers money or property to a foreign_trust or when a citizen or resident_of_the_united_states dies if the decedent owned a portion of a foreign_trust second under sec_6048 a u_s_person treated as owning a foreign_trust under the grantor_trust_rules sec_671 through must report information with respect to that trust and also must ensure that the trust itself reports information to the service and to each u_s_person treated as owning or receiving a distribution from the trust lastly under sec_6048 any u_s_person who receives a distribution from a foreign_trust during the taxable_year must report information about that distribution to the service any u_s_person or responsible_party who is required to report information under sec_6048 or c or who is required to report information under sec_6048 because he is treated as the owner of a foreign_trust under the grantor_trust_rules must file a form_3520 annual return to report transactions with foreign trusts and receipt of certain foreign gifts by the due_date including extensions for his u s tax_return under sec_6048 the u s owner of a foreign_trust is required to file a form_3520 for each taxable_year even if there is no transaction with the foreign_trust during the year a separate form_3520 is required with respect to each foreign_trust for which the person is required to report information any foreign_trust with a u s owner is required to file a form 3520-a annual information_return of foreign_trust with a u s owner by the 15th day of the 3rd month after the end of the trust’s tax_year the foreign_trust also is required to give copies of the foreign_grantor_trust_owner_statement page of form 3520-a and foreign_grantor_trust_beneficiary_statement page of form 3520-a to the u s owners and u s beneficiaries by the same date form_3520 instructs a u s owner of a foreign_trust who posts-129684-11 has not received a foreign_grantor_trust_owner_statement from the foreign_trust to complete a substitute form 3520-a to the best of his ability and attach it to his form_3520 sec_6677 the amount of the sec_6677 penalty for a failure_to_file a correct and complete form_3520 will depend upon which subsection of sec_6048 is violated where a u_s_person or responsible_party fails to report a transaction with a foreign_trust under subsection a or c the person will owe an initial penalty equal to the greater of dollar_figure or percent of the gross_reportable_amount gross_reportable_amount for these purposes means the gross value of the property involved in the event reportable under sec_6048 or the gross amount of the distributions in the case of a failure relating to sec_6048 sec_6677 for example if a u_s_person files a form_3520 but fails to report a transaction with the foreign_trust valued at dollar_figure the u_s_person will owe a penalty absent showing of reasonable_cause equal to dollar_figure of dollar_figure if a u_s_person fails to file a form_3520 when required by sec_6048 b or a foreign_trust that is treated as owned by a u_s_person fails to file form 3520-a and that u_s_person does not file a substitute form 3520-a the u_s_person will owe an initial penalty under sec_6677 equal to the greater of dollar_figure or percent of the gross_reportable_amount here gross_reportable_amount means the value of the foreign trust’s assets at the close of the year treated as owned by the u_s_person sec_6677 for example if a foreign_trust with a u s owner and assets of dollar_figure fails to file a complete and correct form 3520-a and the u s owner fails to file a substitute form 3520-a the u s owner will owe an initial penalty absent showing of reasonable_cause equal to dollar_figure of dollar_figure in all cases an additional dollar_figure penalty is imposed for each 30-day period during which the failure_to_file an information_return continues beginning days after notification of the failure the total amount of the penalties cannot exceed the gross_reportable_amount sec_6677 provides that no penalty will be imposed by sec_6677 on any failure that is shown to be due to reasonable_cause and not due to willful neglect the fact that a foreign jurisdiction would impose a civil or criminal_penalty on the taxpayer or any other person for disclosing the required information does not constitute reasonable_cause prior to the initial penalty wa sec_35 of the gross_reportable_amount a u_s_person treated as the owner of a foreign_trust who fails to file form_3520 when required under sec_6048 will be subject_to a penalty for such failure only with respect to tax years beginning after date prior to the initial penalty wa sec_5 of the gross_reportable_amount for failure_to_file form 3520-a posts-129684-11 divisibility prior to bringing a suit_for_refund in a federal district_court or the court of federal claims a taxpayer must pay the full amount of tax that will be at issue before the court see 362_us_145 flora ii 566_f2d_50 9th cir in flora the supreme court considered a suit_for_refund in which the taxpayer only paid a small portion of the tax at issue analyzing the structure of u s c sec_1346 the statute granting jurisdiction over tax_refund suits its legislative_history and related jurisdictional statutes the court found full payment of an assessed tax a condition_precedent to the right to sue the collector for a refund 357_us_63 362_us_145 flora ii accordingly the court concluded the taxpayer’s suit_for_refund could not proceed because the court lacked jurisdiction under u s c sec_1346 absent full payment of the tax the court did recognize however that in some instances full payment may not be necessary for example in the case of excise_taxes which may be divisible into a tax on each transaction or event flora u s pincite n from that recognition was born the divisible_tax exception to the full_payment_rule where a tax is considered a divisible_tax the taxpayer need only pay a portion of the tax before instituting suit assuming other jurisdictional prerequisites are met a divisible_tax is one that represents the aggregate of taxes due on multiple transactions eg sale of items subject_to excise_taxes 933_f2d_991 fed cir citing flora ii it is a tax the assessment of which reflects the cumulation of several separable assessments based on separate transactions see 616_f2d_1181 n 10th cir certain courts have found that the divisible_tax exception only applies in two types of situations a suit challenging unpaid excise_taxes or a suit challenging a penalty pursuant to section for failure to withhold and pay over employment_taxes 748_f2d_1411 10th cir see also bell capital mgmt v united_states u s dist lexis n d ga thorton v united_states u s dist lexis s d fla other courts however have recognized the exception can apply in additional situations see eg 891_f2d_480 3rd cir acknowledging penalties imposed under sec_6700 and sec_6701 are divisible into separate portions or transactions 173_fsupp2d_959 d ariz aff’d 248_f3d_1172 9th cir finding penalty on tax_return_preparers pursuant to sec_6695 divisible one section of the code explicitly defines a divisible_tax as any_tax imposed by subtitle c employment_taxes and the penalty imposed by sec_6672 with respect to such taxes sec_6331 this definition only applies however in a situation in which the service levies with respect to an unpaid divisible_tax during the pendency of a court_proceeding challenging that tax moreover this definition lacks any reference to excise_taxes see nakano v united_states u s dist lexis d ariz noting and holding that an excise_tax is not a divisible_tax within the meaning of sec_6331 because it fails to encompass excise_taxes which the supreme court has specifically posts-129684-11 payment of the divisible part of a tax or penalty that constitutes a divisible_tax satisfies the full_payment_rule established by flora accordingly where a taxpayer pays the divisible portion of a divisible_tax prior to bringing a suit_for_refund the court in which the suit is brought will have jurisdiction over the entire amount of and the liability for the divisible_tax at issue see eg nielson v united_states 976_f2d_951 5th cir in nielson the fifth circuit considered the scope of a district court’s jurisdiction where a taxpayer pursuant to sec_6703 pays only percent of the penalty at issue prior to bringing suit sec_6703 authorizes partial payment of penalties imposed under sec_6700 sec_6701 and sec_6702 without explicitly calling those penalties divisible taxes although the taxpayer contended the court’s jurisdiction was limited to determining liability for the percent paid the district_court found the taxpayer liable for the entire amount of the penalty ie the percent paid plus the percent unpaid the fifth circuit agreed with the district court’s finding analogizing sec_6703 to sec_6694 which also provides for percent partial payment and relying on the legislative_history of both sections the fifth circuit found that where a taxpayer makes partial payment of the penalty under those sections he is suing for a determination of his liability for the entire penalty not just the amount_paid while neither sec_6703 or sec_6694 explicitly refers to these penalties as divisible taxes they do create an exception for these penalties from the full_payment_rule akin to the divisible_tax exception because of that similarity we conclude that the reasoning in nielson guides our analysis here in addition the conclusion in nielson that the court had jurisdiction over the entire penalty assessment finds support in cases adjudicating liability under sec_6672 a penalty traditionally labeled a divisible_tax see 280_f2d_89 8th cir allowing corporate officers to pay as to one employee institute a suit_for_refund and have the court settl e the question of the right of the government to have made the penalty assessment against them therefore a determination that the penalty under sec_6677 constitutes a divisible_tax would enable a person liable for that penalty to partially pay satisfy the full_payment_rule and trigger a refund court’s jurisdiction over the entire penalty amount based on the precedent above and for the reasons below however we conclude that the penalty under sec_6677 does not constitute a divisible_tax and therefore a court could not exercise jurisdiction over any amount of the penalty not paid as stated above sec_6048 imposes three distinct and separate reporting obligations on the following parties u s persons that create or transact with a foreign_trust or in the case of a decedent who is a u s resident or citizen treated as owning a foreign_trust the responsible_party u s persons that are treated as owning a foreign_trust identified as being subject_to the divisible_tax exception and because of the limiting language of sec_6331 this definition cannot control for purposes of determining whether a tax is divisible in the context of the flora_rule posts-129684-11 as well as the trust itself and u s persons that receive a distribution from a foreign_trust sec_6677 imposes a penalty for each failure to meet the requirements of sec_6048 accordingly where there are multiple unreported transactions during the taxable_year the u_s_person will owe a penalty for each unreported transaction similarly where a u_s_person is treated as the owner of multiple foreign trusts for which no forms 3520-a have been filed the u_s_person will owe a penalty with respect to each foreign_trust the amount of each penalty will depend on the gross amount of the unreported transaction or the amount of the assets in the unreported trust a penalty assessment under sec_6677 therefore can reflect an aggregate of penalties imposed for multiple failures to meet any of the reporting obligations imposed by sec_6048 because that single assessment can in actuality be a cumulation of separable penalties specific to each failure the penalty assessment would appear to be a divisible_tax in christian laymen in partnership ltd v united_states wl w d okla the refund claimant a partnership contested an assessment of the penalty under sec_6698 for failure_to_file a partnership return sec_6698 imposes a penalty for each month not to exceed five months that the partnership fails to file its return even though the partnership failed to file for over five months it only paid a portion equal to one month’s worth of the penalty contending the divisible_tax exception applied at the urging of the government the court disagreed and found that the penalty under sec_6698 was not divisible noting t here is only one failure_to_file the penalty is increased for the continuing failure_to_file but is not increased as a result of separate acts or transactions id at the court concluded that because the penalty is for a single act the failure_to_file the return and not based on separate acts the partnership needed to pay the full penalty amount before successfully bringing suit a sec_6677 penalty shares characteristics with the sec_6698 penalty when the assessment is based on additional penalties for failure_to_file the required information_return after notice from the service in each case there is only one failure_to_file the penalty assessment under sec_6677 however may also be tied to multiple acts ie the failure_to_file a separate complete and correct form_3520 for each separate trust or the failure to report each separate transaction accordingly unlike the penalty under sec_6698 the penalty may increase based on the number of violations of sec_6048’s requirements again lending credence to the argument that a penalty assessment under sec_6677 is a divisible_tax with respect to each unreported transaction or trust the conclusion that payment of a portion of the penalty could afford jurisdiction over the entire assessment covering multiple penalties is difficult to reconcile however with the reasonable_cause defense to the penalty sec_6677 states that no penalty shall be imposed on any failure which is shown to be due to reasonable_cause and not due to willful neglect an assessment under sec_6677 may actually be a cumulation of failures to file multiple forms or report multiple transactions because of the multiple obligations imposed by sec_6048 each with its own unique gross_reportable_amount because a taxpayer can show reasonable_cause for any failure posts-129684-11 under sec_6677 a taxpayer could have different reasonable_cause defenses for different failures that make up the penalty it follows that were the sec_6677 penalty a divisible_tax it could create a potential situation in which the taxpayer pays one portion of the penalty and because assuming it were a divisible_tax the court would have jurisdiction over the entire penalty assessment the taxpayer could present different reasonable_cause defenses to different portions of the penalty including portions that are not paid prior to suit that result does not square with the purpose behind the divisible_tax exception to the full_payment_rule in addition unlike other assessable_penalties under sec_6700 sec_6701 sec_6702 and sec_6694 the penalty under sec_6677 does not have a statutory provision authorizing partial payment prior to a refund_suit sec_6703 sec_6694 while this factor is not dispositive it does stand the penalty here in stark contrast with other assessable_penalties see 933_f2d_991 fed cir noting the lack of statutory authority for deeming the estate_tax a divisible_tax therefore because of the multiple reporting obligations under sec_6048 that could apply and the possibility of multiple reasonable_cause defenses to those reporting obligations we conclude that the penalty under sec_6677 is not a divisible_tax for the purposes of the full_payment_rule we reach this conclusion even in light of the fact that the penalty assessment in certain circumstances can constitute an aggregate of separable assessments for failures related to separate transactions or trusts notwithstanding that conclusion we also conclude that if a taxpayer chooses only to contest a portion of the penalty relating to one or more particular failures to report but not all failures the taxpayer may pay that portion and sue for refund if the taxpayer desires to challenge the entire penalty assessment however the taxpayer must pay the entire tax under dispute prior to bringing a refund_suit case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
